  Case 13-06943         Doc 64     Filed 02/05/19 Entered 02/05/19 09:30:30              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-06943
         James Allen Davis, Sr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/23/2013.

         2) The plan was confirmed on 06/27/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/08/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/22/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 71.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $10,530.00.

         10) Amount of unsecured claims discharged without payment: $113,193.62.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-06943        Doc 64       Filed 02/05/19 Entered 02/05/19 09:30:30                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $49,680.00
       Less amount refunded to debtor                          $1,020.00

NET RECEIPTS:                                                                                    $48,660.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,300.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $2,117.59
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,417.59

Attorney fees paid and disclosed by debtor:                  $200.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal        Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid          Paid
AMERICAN AIRLINES C U            Unsecured      1,480.00       1,485.85         1,485.85        183.28          0.00
AMERICASH LOANS LLC              Unsecured         801.00        988.98           988.98        121.99          0.00
AT & T WIRELESS                  Unsecured         500.00           NA               NA            0.00         0.00
AT&T                             Unsecured      1,308.00            NA               NA            0.00         0.00
BMW FINANCIAL SERVICES           Unsecured     24,598.00     24,598.28        24,598.28       3,034.19          0.00
CAPITAL ONE BANK                 Unsecured         822.00           NA               NA            0.00         0.00
CASHCALL INC                     Unsecured      1,311.00       1,834.40           152.73          18.65         0.00
Chris Bauer                      Unsecured      6,000.00            NA               NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         801.00        790.00           790.00          97.45         0.00
Comcast                          Unsecured      1,500.00            NA               NA            0.00         0.00
COMMONWEALTH EDISON              Unsecured      1,200.00           0.00             0.00           0.00         0.00
COMMONWEALTH EDISON              Unsecured            NA       1,233.04         1,233.04        152.09          0.00
CREDIT ACCEPTANCE CORP           Secured       13,500.00           0.00         8,075.00           0.00         0.00
CREDIT ACCEPTANCE CORP           Unsecured      3,075.00     13,808.64        13,808.64       1,703.29          0.00
ELK GROVE VILLAGE POLICE DEPT    Unsecured         200.00           NA               NA            0.00         0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA       1,308.92         1,308.92        161.45          0.00
INTERNAL REVENUE SERVICE         Priority             NA       2,253.30         2,253.30      2,253.30          0.00
NICOR GAS                        Unsecured         699.00        698.22           698.22          86.13         0.00
Orkin                            Unsecured         100.00           NA               NA            0.00         0.00
REGIONAL ACCEPTANCE CORP         Secured       15,000.00     21,815.23        21,816.00      21,816.00    12,762.27
REGIONAL ACCEPTANCE CORP         Unsecured      1,830.00           0.00             0.00           0.00         0.00
SPRINT                           Unsecured      1,300.00            NA               NA            0.00         0.00
ST IL TOLLWAY AUTHORITY          Unsecured     50,000.00            NA               NA            0.00         0.00
Tanglewood Home Owners Assoc.    Unsecured      4,000.00            NA               NA            0.00         0.00
Uno Auto Service                 Unsecured      1,500.00            NA               NA            0.00         0.00
US DEPT OF EDUCATION             Unsecured      6,702.00       6,909.80         6,909.80        852.32          0.00
VILLAGE OF HANOVER PARK          Unsecured         200.00           NA               NA            0.00         0.00
VILLAGE OF ROSELLE               Unsecured         200.00           NA               NA            0.00         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-06943         Doc 64      Filed 02/05/19 Entered 02/05/19 09:30:30                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $21,816.00         $21,816.00        $12,762.27
       All Other Secured                                  $8,075.00              $0.00             $0.00
 TOTAL SECURED:                                          $29,891.00         $21,816.00        $12,762.27

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,253.30          $2,253.30              $0.00
 TOTAL PRIORITY:                                          $2,253.30          $2,253.30              $0.00

 GENERAL UNSECURED PAYMENTS:                             $51,974.46          $6,410.84              $0.00


Disbursements:

         Expenses of Administration                             $5,417.59
         Disbursements to Creditors                            $43,242.41

TOTAL DISBURSEMENTS :                                                                      $48,660.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
